Citation Nr: 1228174	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a claim for service connection for a left foot disability for lack of new and material evidence.  The claim was previously before the Board in February 2011, and was remanded for further development.  

The Veteran and his spouse presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in October 2010.  Additional testimony in this matter was presented in an October 2008 hearing before a Decision Review Officer (DRO).

The Veteran's reopened claim is addressed in the REMAND section of this decision and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a left foot disability was denied by rating decision in November 1975, and the Veteran did not appeal; an attempt to reopen the claim was last denied by rating decision in August 2005, and the Veteran did not appeal.  

2.  Evidence received since August 2005 relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 2005 rating decision that declined to reopen a claim for service connection for a left foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence added to the record since August 2005 is new and material to the issue of service connection for a left foot disability, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.      

The Veteran's original claim for service connection for a left foot disability, identified as hallux valgus deformity with laceration of the tibial left foot and hyperkeratotic lesions, ball of foot, was denied by a rating decision in November 1975 because the evidence showed that his left foot disability existed prior to service and was not aggravated by service.  He did not appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran attempted to reopen the claim on prior occasions, most recently in April 2005.  In an August 2005 rating decision, the RO denied the claim to reopen, and the Veteran did not appeal.  Consequently, the claim can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Notably, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening, " with new and material evidence as to each unproven element of a claim not required.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran provided lay testimony from his hearings in October 2008 and October 2010 that is new to the record.  The Veteran, through his testimony, provided additional details about the history of his disability that are not merely cumulative of lay contentions already of record.  Such lay evidence may, in certain circumstances, be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As indicated above, the Board may not question the credibility of the evidence when considering the applicability of 38 C.F.R. § 3.156(a).  In view of Davidson, Justus, and particularly Shade, the Board finds that such evidence pertains to an unestablished fact of in-service causation and is new and material.  The claim is thus reopened, albeit subject to development upon remand as described below.


ORDER

New and material evidence sufficient to reopen a claim for service connection for a hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot, has been received; the claim is reopened, and to that extent only the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board finds that this claim must now be adjudicated on a de novo basis.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  To that end, the Board finds that there remain questions of etiology.  The Veteran's November 1970 enlistment examination indicates that the feet were "normal" but also includes a notation of a bone defect of the first metatarsal, following an x-ray in the same month.  There is an x-ray report indicating mild hallux valgus, but this report is not dated.  The Veteran was subsequently treated for hallux valgus.  The Board finds that an additional VA examination would be helpful to resolve questions of whether the specific disability claimed by the Veteran preexisted service and was aggravated therein, or possibly was first confirmed in service.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be furnished a 38 C.F.R. § 3.159(b) notice letter addressing his reopened claim for service connection for a hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.

2.  The Veteran must next be afforded a VA podiatric or orthopedic examination addressing the nature and etiology of the claimed hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.  The examiner must review the entire claims file (including any associated Virtual VA records) and interview the Veteran about the history of his disability.  The examiner must first ascertain whether the claimed left foot disability clearly and unmistakably preexisted service.  If so, the examiner must provide an opinion as to whether the disability clearly and unmistakably did not undergo a permanent worsening beyond natural progression (i.e., aggravation) during service.  If the examiner finds that the disability did not clearly and unmistakably preexist service, an opinion must be rendered as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, the claim for service connection for a hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot must be readjudicated on a de novo basis.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


